In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (DePhillips, J.), dated April 22, 2004, which denied her petition to modify an order of visitation of the same court dated December 3, 2002. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeal is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the counsel’s application to withdraw as counsel is dismissed as academic.
The order appealed from was rendered academic by a subsequent order of the Family Court, Queens County (DePhillips, J), dated May 21, 2004. Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.